Name: 98/745/EC: Council Decision of 17 December 1998 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  international trade;  agricultural policy
 Date Published: 1998-12-31

 Avis juridique important|31998D074598/745/EC: Council Decision of 17 December 1998 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies Official Journal L 358 , 31/12/1998 P. 0113 - 0113COUNCIL DECISION of 17 December 1998 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies (98/745/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 19 thereof,Having regard to the proposal from the Commission,Whereas on 30 July 1997 the Commission adopted Decision 97/534/EC (4) on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies; whereas that Decision applies from 1 January 1999;Whereas the Standing Veterinary Committee has not given a favourable opinion on the initial proposal for measures from the Commission; whereas the Commission has consequently proposed measures for the Council to take, in accordance with Article 17 of Directive 89/662/EEC, the Council being obliged to act within 15 days;Whereas, however, in view of developments since the adoption of Decision 97/534/EC, a further detailed examination of the content of the measures laid down by that Decision has proved necessary and the date of its application should therefore be postponed,HAS ADOPTED THIS DECISION:Article 1 In Article 10 of Commission Decision 97/534/EC, the date '1 January 1999` shall be replaced by '31 December 1999`.Article 2 This Decision shall apply from 1 January 1999.Article 3 This Decision is addressed to the Member States.Done at Brussels, 17 December 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 395, 30. 12. 1989, p. 13. Directive as last amended by Directive 92/118/EEC (OJ L 62, 15. 3. 1993, p. 49).(2) OJ L 224, 18. 8. 1990, p. 29. Directive as last amended by Directive 92/118/EEC.(3) OJ L 373, 31. 12. 1990, p. 1. Directive as last amended by Directive 96/43/EC (OJ L 162, 1. 7. 1996, p. 1.(4) OJ L 216, 8. 8. 1997, p. 95. Decision as last amended by Commission Decision 98/248/EC (OJ L 102, 2. 4. 1998, p. 26).